Appellant insists that we erred in upholding the court's action in refusing to continue this case. We have again reviewed the matter and add to what we said in our former *Page 483 
opinion that it appears to us that had the absent witnesses been present their testimony would not likely have been sufficient to change the result of the trial, and also that the learned trial judge was fully justified in concluding that had the witnesses been present they would not have testified as set out in the application. The charge against appellant was bigamy. The original marriage license under which he first married was present in court and identified by the county clerk who issued it. No change appeared on the face of the document which was returned duly executed by the minister who performed the marriage ceremony. Appellant set up that he expected to prove by his absent witnesses that they were present when the original marriage license procured by him was torn up by him and another one issued to other parties was changed by the erasure of the names of said other parties and the insertion of the names of appellant and the girl whom he first married, — appellant's claim being that his first marriage was void because the license used by him was spurious.
We have again reviewed appellant's complaint of the refusal of the court to instruct the jury regarding the argument of counsel. We think this matter correctly disposed of in the original opinion.
On the trial of the case it was shown by appellant himself that he had been under indictment in other felony charges, and this same fact was proven by appellant's father while testifying for the defense. We think the court's limitation upon this testimony in the charge was correct and that the matter was properly disposed of in the original opinion.
The motion for rehearing will be overruled.
Overruled.